Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Generic claims 1, 9 and 22 are allowable. The restriction requirement as set forth in the Office action mailed on 9/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4, 10 and 13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Haberman on August 1, 2022.
The application has been amended as follows: 
Claim 5 has been replaced in its entirety with –The pump of claim 1, wherein the drive fluid is oil and the drive includes an actuator submerged in oil.—

Response to Amendment
	The amendment filed on 7/27/2022 has been entered.

 Allowable Subject Matter
Claims 1, 3-15, 21-25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a pump comprising at least one pump cylinder comprising a pump chamber, wherein the pump chamber comprises an inlet and an outlet, and a piston actuatable within the pump cylinder, wherein the piston is configured to draw a working fluid into the pump chamber through the inlet and to push the working fluid out of the pump chamber through the outlet; a drive configured to move the piston, wherein the drive includes a drive housing that houses a drive fluid, the drive fluid prevented from exiting the drive housing towards the pump chamber by a seal; and a leak detector positioned in or on a seal adaptor that connects the pump cylinder to the drive housing so that the leak detector may capture leaked drive fluid that is leaking from the drive adjacent the seal adaptor and prevent the leaked drive fluid from entering the pump chamber, the leak detector operable to generate an alarm when the leaked drive fluid reaches a threshold; however, the prior art of record does not further disclose or reasonably teach in combination that the pump cylinder is formed between the drive housing and a separable end cap that is rigidly attached to the seal adaptor.
Regarding claim 9, the prior art of record discloses or reasonably teaches in combination a liquid leak detector for a pump comprising: a buffer tube positioned in or on a seal adaptor so that the buffer tube may collect a leaked drive fluid from the pump adjacent the seal adaptor, the seal adaptor connecting a pump cylinder of the pump to a drive housing of the pump, wherein the drive housing houses a drive fluid and a drive that drives a piston through the pump cylinder to pump a working fluid through a pump chamber of the pump; a sensor positioned on the buffer tube to detect a level of the leaked drive fluid in the buffer tube and to generate a signal when the leaked drive fluid reaches a maximum fluid level; a purge line to remove the leaked drive fluid from the buffer tube once the leaked drive fluid reaches the maximum fluid level; and logic configured to receive the signal and generate an alarm; however, the prior art of record does not further disclose or reasonably teach in combination that the pump cylinder is formed between the drive housing and a separable end cap that is rigidly attached to the seal adaptor.
Regarding claim 22, the prior art of record discloses or reasonably teaches in combination a two-stage pump comprising a first pump cylinder comprising: a first pump chamber comprising a first inlet and a first outlet, and a first piston actuatable within the first pump cylinder, wherein the first piston is configured to draw a working fluid into the first pump chamber through the first inlet and to push the working fluid out of the first pump chamber through the first outlet; a second pump cylinder comprising8AMENDMENT IN RESPONSE TO OFFICE ACTION MAILED JUNE 15, 2022 APPLICATION No. 16/283,134a second pump chamber comprising a second inlet and a second outlet, the second inlet being fluidly coupled to the first outlet; and a second piston actuatable within the second pump cylinder, wherein the second piston is configured to draw the working fluid into the second pump chamber through the second inlet and to push the working fluid out of the second pump chamber through the second outlet; a drive configured to move the first piston and the second piston, wherein the drive includes a drive housing that houses a drive fluid, the drive fluid prevented from exiting the drive housing towards the first pump chamber by a first seal and the drive fluid prevented from exiting the drive housing towards the second pump chamber by a second seal; a first leak detector positioned in or on a first seal adaptor that connects the first pump cylinder to the drive housing so that the first leak detector may capture the drive fluid that is leaking from the drive via the first seal adjacent the first seal adaptor and prevent the drive fluid from entering the first pump chamber, the first leak detector operable to generate an alarm when the drive fluid captured by the first leak detector reaches a first threshold; and a second leak detector positioned in or on a second seal adaptor that connects the second pump cylinder to the drive housing so that the second leak detector may capture the drive fluid that is leaking from the drive via the second seal adjacent the second seal adaptor and prevent the drive fluid from entering the second pump chamber, the second leak detector operable to generate an alarm when the drive fluid captured by the second leak detector reaches a second threshold; however, the prior art of record does not further disclose or reasonably teach in combination that the first pump cylinder is formed between the drive housing and a first end cap that is rigidly attached to the first seal adaptor or that the second pump cylinder is formed between the drive housing and a second end cap that is rigidly attached to the first seal adaptor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746